708 N.W.2d 401 (2006)
474 Mich. 1023
PEOPLE of The State of Michigan, Plaintiff-Appellee,
v.
Michael Banks MORGAN, Defendant-Appellant.
Docket No. 129002, COA No. 250437.
Supreme Court of Michigan.
January 30, 2006.
On order of the Court, the application for leave to appeal the March 15, 2005 judgment of the Court of Appeals is considered, *402 and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.